RUCKER, Justice,
dissenting.
Were we writing on a clean slate, I would take the position that the Adoption Code evidences an intent that a natural parent cannot consent to an adoption prior to the birth of the child. As Judge Buchanan pointed out years ago:
[Pre-birth] consents fail to allow for one of nature's strongest instinets. Who knows what the reaction will be of a mother onee she sees her baby? Does the view of the majority that such a consent is valid allow for maternal instinct? To deny the mother's natural desire to keep her baby is in derogation of the purpose of our statute to preserve the natural family relationship to the fullest extent possible.
Johnson v. Cupp, 149 Ind.App. 611, 274 N.E.2d 411, 418 (1971) (Buchanan, J., dissenting) (emphasis in the original) (interpreting prior version of Adoption Statute and holding "absent express statutory provision or judicial interpretation to the contrary, the consent signed by respondent . was not invalid for the reason that it was signed prior to the birth of the child." Id. at 414.). However, we are not writing on a clean slate. At least since Johnson, pre-birth consent has been the law in this jurisdiction. And although I am not so sure the doctrine of legislative acquies-cenee requires adherence to the rule of either Johnson or H.M.G.,1 I do agree that "decades worth of Indiana adoptions have occurred where the parties' expectations may well have been set based on holding," op. at 1062, as well as the holding in Johnson. Because the general public, service providers, as well as the legal community have ordered their affairs in accordance with this long-standing precedent, I would be reluctant to alter the landscape. Thus, I would continue to adhere to the rule of H.M.G. that a pre-birth consent to an adoption is valid provided there is post-birth conduct ratifying the consent.
The problem in this case however is whether there was ever pre-birth consent in the first place. Unknown at common
*1064law, adoption is purely a creature of statutory creation. Importantly, the law in this jurisdiction is clear, unequivocal, and of long duration that the Adoption Code must be strictly construed in favor of the rights of the natural parents. Adoptive Parents of MLV. v. Wilkens, 598 N.E.2d 1054, 1056 (Ind.1992); Emmons v. Dinell, 235 Ind. 249, 1833 N.E.2d 56, 60 (1956); Bray v. Miles, 23 Ind.App. 482, 54 N.E. 446, 448 (1899). This is so because the parent-child relationship represents a bundle of human rights of fundamental importance. In re Adoption of Thomas, 481 N.E.2d 506, 512 (Ind.Ct.App.1982). Additionally, strict construction is traditionally required because adoption proceedings deprive natural parents of all their rights over their children forever. In re Adoption of Force, 126 Ind.App. 156, 1831 N.E.2d 157, 158 (1956). In this case the statute provides in no uncertain terms that consent occurs when it is executed in the presence of one of the five listed entities. See Ind.Code § 31-19-9-2. That did not happen here. Thus, there was no consent. And absent consent there is nothing to which post-birth conduct can attach. I therefore dissent and would affirm the judgment of the trial court.

. The doctrine provides that "the failure of the legislature to change a statute after a line of decisions of a court of last resort giving the statute a certain construction amounts to an acquiescence by the Legislature in the construction of the court and that such construction should not then be disregarded or lightly treated." Heffner v. White, 221 Ind. 315, 47 N.E.2d 964, 965 (1943); see also Miller v. Mayberry, 506 N.E.2d 7, 11 (Ind.1987); Foster v. Evergreen Healthcare, Inc., 716 N.E.2d 19, 28 (Ind.Ct.App.1999), trans. denied. There has not been a "line of decisions" from any court construing the validity of pre-birth consent. Further, until today this is the first occasion a "court of last resort"" has weighed in on the issue.